DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 21-40 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 01 October 2020 and reviewed by the Examiner.
Information Disclosure Statement
All references in the information disclosure statement (IDS) filed on 01 October 2020 have been considered except where lined through. For the reference currently listed as “US-2017/397398”; Examiner believes there has been a typographical error and Applicant meant to instead list it as “US-2017/307398”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 21 is indefinite because of the recited limitation “location of the host vehicle” in line 7. It is unclear, to the Examiner, whether Applicant is referring to the same location of the host vehicle previously recited in lines 5-6 or not.
Claim 21 is indefinite because of the recited limitation “the determined location”. Claim 21 previously recites “determine … an indicator of a location of the host vehicle” and “transmit the determined indicator …”; therefore, the “determine” limitation is directed towards the “indicator”. As such, “the determined location” lacks sufficient antecedent. 

Claim 24 is indefinite because of the recited limitation “at least one camera of the host vehicle”. It is unclear, to the Examiner, whether “at least one camera” is the same as and/or in any way part of (connected to) the at least one navigational sensor of the host vehicle previously recited or not.

Claim 29 recites the limitation “the navigational information”. Since “the obtained navigational information” is recited previously in claim 21; “the navigational information” in claim 29 lacks sufficient antecedent basis due to different wording.

Claim 31 is indefinite because of the recited limitation “the navigational information collected by the host vehicle relative to the location”. Claim 31 previously recites “a trigger configured to initiate collection of navigational information from the navigational information related to a location of the host vehicle”. Therefore, it is unclear, to the Examiner, whether by “the navigational information collected by the host vehicle relative to the location” Applicant is referring back to the general collection of navigational information or the specific navigational information related to the location of the host vehicle.

Claim 39 recites the limitation “the at least one road feature type”. There is insufficient antecedent basis for such limitation in the claim. Examiner advises that there might have been a typographical error in the preamble of claim 39 reciting “The system of claim 36” and Applicant meant to instead recite “The system of claim 38”, correction of such typographical error would overcome the 35 USC 112(b) rejection of claim 39 since claim 38 does provide sufficient antecedent basis for “the at least one road feature type” of claim 39.

Claims 22, 23, 25-28, 30, 32-38 and 40 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 21 CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at the obtained data could determine the various data and information therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in 
This judicial exception is not integrated into a practical application because the combination of additional elements in the 21 “A system for collecting information from a host vehicle, the system comprising: at least one processing device programmed to: … transmit the determined indicator of location of the host vehicle to a server; receive, from the server, a request for navigational information related to the determined location, wherein the request includes an information collection parameter … and transmit the obtained navigational information to the server” and in claim 31 “A system for collecting information from a host vehicle, the system comprising: at least one processing device programmed to: … transmit, to the host vehicle, a request for navigational information related to a location of the host vehicle, wherein the request includes an information collection parameter indicative of a type of information to be collected by the host vehicle at the location; and receive, from the host vehicle, the navigational information collected by the host vehicle relative to the location and in accordance with the information collection parameter”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the receiving steps recited in claims 21 and 31 are recited at a high level of generality (i.e., as a general means of receiving request and/or data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The transmitting steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “system", “processing device”, “navigational sensor” and “server” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (22-30 and 32-40) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 21-40 are rejected under 35 USC 101, and thus are ineligible.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 25, 26, 29-34, 36, 37, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawa (US20090210152A1).
Regarding claim 21, Kawa discloses a system for collecting information from a host vehicle (see at least Figure 1, Figure 6, Figure 7 and Figure 9), the system comprising: at least one processing device (see at least Figure 1 and [0085]) programmed to: determine, based on an output received from at least one navigational sensor of the host vehicle, an indicator of a location of the host vehicle (see at least [0086] and [0087]); transmit the determined indicator of location of the host vehicle to a (see at least [0094] and [0096]); receive, from the server, a request for navigational information related to the determined location, wherein the request includes an information collection parameter (see at least [0137], [0148], [0171] and [0172]); obtain, in accordance with the information collection parameter, the navigational information related to the determined location (see at least [0139], [0148], [0150] and [0173]); and transmit the obtained navigational information to the server (see at least [0142], [0143], [0153], [0154], [0176] and [0177]).

Regarding claim 22, Kawa discloses wherein the at least one navigational sensor comprises at least one of a GPS device, a speed sensor, an accelerometer, or a camera (see at least [0085]-[0087]).

Regarding claim 23, Kawa discloses wherein the information collection parameter comprises an instruction to initiate navigational information collection from the host vehicle (see at least [0137], [0148], [0171] and [0172]).

Regarding claim 25, Kawa discloses wherein the information collection parameter comprises an instruction to request the host vehicle to record information associated with a road feature type (see at least [0137], [0139], [0148], [0155], [0170]-[0172], [0178] and [0180]).

Regarding claim 26, Kawa discloses wherein the road feature type comprises at least one of lane mark locations, lane mark characteristics, road edge locations, road (see at least [0137], [0139], [0148], [0155], [0170]-[0172], [0178] and [0180]).

Regarding claim 29, Kawa discloses wherein the navigational information is transmitted to the server via a transceiver included in the host vehicle (see at least [0142], [0143], [0153], [0154], [0176] and [0177]).

Regarding claim 30, Kawa discloses wherein a sparse map is associated with the determined location, and the sparse map comprises at least one of an incomplete map or a potential inaccuracy (see at least [0136], [0137], [0144], [0148], [0155], [0170], [0178] and [0180]).

Regarding claim 31, Kawa discloses a system for collecting information from a host vehicle (see at least Figure 1, Figure 6, Figure 7 and Figure 9), the system comprising: at least one processing device (see at least Figure 1 and [0091]) programmed to: receive a trigger configured to initiate collection of navigational information from the host vehicle (see at least [0136], [0137], [0144], [0148], [0155], [0170]-[0172], [0178] and [0180]); transmit, to the host vehicle, a request for navigational information related to a location of the host vehicle, wherein the request includes an information collection parameter indicative of a type of information to be collected by the host vehicle at the location (see at least [0137], [0139], [0148], [0150], [0171] and [0172]); and receive, from the host vehicle, the navigational information collected by the host vehicle relative to the location and in accordance with the  (see at least [0142], [0143], [0153], [0154], [0176] and [0177]).

Regarding claim 32, Kawa discloses wherein the trigger comprises an indication of sparse or nonexistent map data for the location (see at least [0136], [0137], [0144], [0148], [0155], [0170]-[0172], [0178] and [0180]).

Regarding claim 33, Kawa discloses wherein the trigger comprises a potential inaccuracy in a map for the location (see at least [0136], [0137], [0144], [0148], [0155], [0170]-[0172], [0178] and [0180]).

Regarding claim 34, Kawa discloses wherein the information collection parameter comprises an instruction to initiate navigational information collection from the host vehicle (see at least [0137], [0148], [0171] and [0172]).

Regarding claim 36, Kawa discloses wherein the information collection parameter comprises an instruction to request the host vehicle to record information associated with a road feature type (see at least [0137], [0139], [0148], [0155], [0170]-[0172], [0178] and [0180]).

Regarding claim 37, Kawa discloses wherein the road feature type comprises at least one of lane mark locations, lane mark characteristics, road edge locations, road (see at least [0137], [0139], [0148], [0155], [0170]-[0172], [0178] and [0180]).

Regarding claim 39, Kawa discloses wherein the at least one road feature type comprises at least one of lane mark locations, lane mark characteristics, road edge locations, road edge characteristics, or landmark locations (see at least [0137], [0139], [0148], [0155], [0170]-[0172], [0178] and [0180]).

Regarding claim 40, Kawa discloses wherein the location comprises at least one of a particular map location or a range of locations (see at least Figure 1, Figure 6, Figure 7, Figure 9, [0086], [0087], [0136], [0148] and [0171]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 27, 28, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kawa (US20090210152A1) in view of Thiel (US20180246907A1).
Regarding claim 24, Kawa discloses wherein the information collection parameter comprises an instruction of image collection by at least one camera of the host vehicle (see at least [0137], [0148], [0171] and [0172]).
Kawa does not disclose that such information collection parameter comprises an instruction to adjust a rate of the image collection by at least one camera of the host vehicle. However, such matter is suggested by Thiel (see at least [0021]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawa to incorporate the teachings of Thiel which teaches wherein the information collection parameter comprises an instruction to adjust a rate of image collection by at least one camera of the host vehicle since they are both directed to system(s) for collecting information from a vehicle and incorporation of the teachings of Thiel would ensure increased efficiency since the server will get to choose an appropriate rate of the image collection depending on the current situation and the necessary needs.

Regarding claim 27, Kawa discloses wherein the information collection parameter comprises an instruction for collecting information for at least one road feature type (see at least [0137], [0139], [0148], [0155], [0170]-[0172], [0178] and [0180]).
Kawa does not disclose that such information collection parameter comprises an instruction to adjust a rate for collecting information for at least one road feature type. (see at least [0021]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kawa to incorporate the teachings of Thiel which teaches wherein the information collection parameter comprises an instruction to adjust a rate for collecting information for at least one road feature type since they are both directed to system(s) for collecting information from a vehicle and incorporation of the teachings of Thiel would ensure increased efficiency since the server will get to choose an appropriate rate of the image collection depending on the current situation and the necessary needs.

Regarding claim 28, Kawa as modified by Thiel discloses wherein the at least one road feature type comprises at least one of lane mark locations, lane mark characteristics, road edge locations, road edge characteristics, or landmark locations (see at least Kawa [0137], [0139], [0148], [0155], [0170]-[0172], [0178] and [0180]).

Regarding claims 35 and 38, claims 35 and 38 are commensurate in scope with claims 24 and 27, respectively. See above for rejection of claims 24 and 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667